Exhibit 10.8

FIRST AMENDMENT TO OFFICE LEASE

This First Amendment to Office Lease (this “First Amendment”) is made and
entered into as of November 5, 2013, by and between PLAZA CENTER PROPERTY LLC, a
Delaware limited liability company (“Landlord”), and BLUCORA, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that certain Office Lease, dated July 13,
2012 (the “Lease”), pursuant to which Landlord leases to Tenant and Tenant
leases from Landlord 36,763 rentable square feet of space (the “Existing
Premises”) located on the eighth (8th) and ninth (9th) floors of the building
located at 10900 NE 8th Street, Bellevue, Washington (the “Building”).

B. Landlord and Tenant desire to amend the Lease upon the terms and conditions
set forth in this First Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.

1. Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease, unless expressly superseded by the
terms of this First Amendment.

2. Expansion Premises. Effective as of the “Expansion Premises Commencement
Date,” as that term is defined in Section 3, below, the “Premises,” as that term
is defined in the Lease, shall include the Existing Premises and 2,753 rentable
square feet of space located on the eighth (8th) floor of the Building known as
Suite 820, as set forth on Exhibit A attached hereto (the “Expansion Premises”).
The rentable square footage of the Expansion Premises shall be as set forth
herein and shall not be subject to remeasurement or modification. Except as
specifically set forth in the Lease, as amended hereby, including the Tenant
Work Letter attached hereto as Exhibit B (the “Tenant Work Letter”), Tenant
shall accept the Expansion Premises in its existing, “as is” condition and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Expansion Premises. Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Expansion Premises or
with respect to the suitability of the Expansion Premises for the conduct of
Tenant’s business, except as set forth in the Lease, as amended (including the
Tenant Work Letter).

 

-1-



--------------------------------------------------------------------------------

3. Expansion Term. The term of Tenant’s lease of the Expansion Premises shall
commence upon the date (the “Expansion Premises Commencement Date”) that is the
earlier to occur of (i) the date Tenant commences the conduct of business in any
portion of the Expansion Premises, and (ii) the date on which Landlord delivers
possession of the Expansion Premises to Tenant, and shall continue through and
include the Lease Expiration Date (which is September 30, 2020), unless the
Lease, as amended by this First Amendment, is sooner terminated or extended as
provided in the Lease. Landlord shall deliver the Expansion Premises to Tenant
within one (1) business day following the date of the full execution and
unconditional delivery of this First Amendment by Landlord and Tenant. The term
of Tenant’s lease of the Expansion Premises, commencing as of the Expansion
Premises Commencement Date and continuing through and including the Lease
Expiration Date, shall be referred to herein as the “Expansion Term”.

4. Rent.

4.1 Base Rent.

4.1.1 In General. During the Expansion Term, Tenant shall pay monthly Base Rent
for the Expansion Premises in the amounts set forth below, in accordance with
the terms of the Lease.

 

Period During
Expansion Term

   Monthly Installment
of Base Rent      Annual Base Rent per
Rentable Square Foot  

Expansion Premises Commencement Date – 6/30/14

   $ 7,685.46       $ 33.50   

7/1/14 – 9/30/14

   $ 7,914.88       $ 34.50   

10/1/14 – 9/30/15

   $ 8,144.29       $ 35.50   

10/1/15 – 9/30/16

   $ 8,373.71       $ 36.50   

10/1/16 – 9/30/17

   $ 8,603.13       $ 37.50   

10/1/17 – 9/30/18

   $ 8,832.54       $ 38.50   

10/1/18 – 9/30/19

   $ 9,061.96       $ 39.50   

10/1/19 – 9/30/20

   $ 9,291.38       $ 40.50   

4.1.2 Abated Base Rent. Notwithstanding anything in Section 4.1.1, above, to the
contrary, provided that Tenant is not in default of the Lease, as amended
hereby, after the expiration of any applicable notice and cure period, Tenant
shall not be obligated to pay the monthly Base Rent attributable to the
Expansion Premises for period commencing as of the Expansion Premises
Commencement Date and continuing until June 30, 2014. Section 3.2 of the Lease
shall be inapplicable in connection with Tenant’s lease of the Expansion
Premises.

 

-2-



--------------------------------------------------------------------------------

4.2 Tenant’s Share of Direct Expenses. During the Expansion Term, Tenant shall
pay Tenant’s Share of Direct Expenses with respect to the Expansion Premises in
accordance with the terms of the Lease, provided that, notwithstanding anything
in the Lease to the contrary, with respect to the Expansion Premises, (i) the
Base Year shall be the calendar year 2014, and (ii) Tenant’s Share shall equal
0.7966%.

4.3 Prepaid Rent. Upon Tenant’s execution of this First Amendment, Tenant shall
pay to Landlord an amount equal to $7,914.88, which amount shall be applied to
the first Base Rent payable by Tenant with respect to the Expansion Premises
pursuant to the terms of the Lease, as amended hereby.

5. Parking. During the Expansion Term, in connection with Tenant’s lease of the
Expansion Premises, notwithstanding the terms of Section 9 of the Summary,
Tenant shall have the right, but not the obligation, to lease eight
(8) unreserved parking passes in the Project parking facility (the “Expansion
Parking Passes”), subject to and in accordance with the terms of Article 28 of
the Lease, including, without limitation, the obligation of Tenant to pay the
Parking Charge (at the rate applicable from time to time to Tenant’s parking
passes provided in connection with the Existing Premises), plus any applicable
taxes, with respect to the Expansion Parking Passes.

6. Tenant Termination Right. Landlord and Tenant hereby acknowledge and agree
that the termination right provided to Tenant under Section 2.3 of the Lease
shall apply to all (and not less than all) of the Premises (including the
Existing Premises and the Expansion Premises). Notwithstanding anything in
Section 2.3 of the Lease to the contrary, Landlord and Tenant hereby acknowledge
and agree that the “Termination Fee” shall be deemed to equal $1,669,285.15. The
foregoing Termination Fee shall not be subject to modification or recalculation.

7. Exhibit A to Lease. Landlord and Tenant hereby acknowledge and agree that
page 2 of Exhibit A to the Lease (i.e., the outline of the portion of the
Premises located on the 9th floor of the Building) is hereby deleted and is
replaced with Exhibit C to this First Amendment.

8. Brokers. Landlord and Tenant hereby warrant to each other that, other than
CAC Group, Inc. and Kidder, Mathews & Segner, Inc. (collectively, the
“Brokers”), they have had no dealings with any real estate broker or agent in
connection with the negotiation of this First Amendment and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this First Amendment. Each party agrees to indemnify and defend the other
party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, and costs and expenses
(including, without limitation, reasonable attorneys’ fees) with respect to any
leasing commission or equivalent compensation alleged to be owing on account of
the indemnifying party’s dealings with any real estate broker or agent other
than Brokers. The terms of this Section 8 shall survive the expiration or
earlier termination of the Lease, as hereby amended.

 

-3-



--------------------------------------------------------------------------------

9. Counterparts. This First Amendment may be executed in any number of original
counterparts. Any such counterpart, when executed, shall constitute an original
of this First Amendment, and all such counterparts together shall constitute one
and the same First Amendment.

10. No Further Modification. Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect. In the event of any conflict between the terms and conditions of the
Lease and the terms and conditions of this First Amendment, the terms and
conditions of this First Amendment shall prevail.

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”:

PLAZA CENTER PROPERTY LLC,

a Delaware limited liability company

By:  

/s/ Jeremy B. Fletcher            

  Jeremy B. Fletcher,   Senior Managing Director “TENANT”: BLUCORA, INC., a
Delaware corporation By:  

/s/ Eric Emans            

  Its: CFO

 

-4-